            Case 3:21-cr-00055-MPS Document 1 Filed 04/06/21 Page 1 of 6




                                   UNITED STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT

                                              Grand Jury H-20-1                           G

  UNITED STATES OF AMERICA                                 CRIMINAL NO.       3   ~2\ttil-:{rJ..-~/~Y:;r~'D
             V.                                            VIOLATIONS:
                                                           26 U.S.C. § 7206(2)
  TORISE BAKER                                             (Aid and assist in preparation and
                                                           presentation of false and fraudulent income
                                                           tax returns)
                                                           26 U.S.C. $ 7203
                                                           (Failure to file an income tax return)

                                            INDICTMENT

       The Grand Jury charges:

                                              Background

       1.         At all times relevant to this Indictment, the defendant TORISE BAKER was a

paid tax return preparer, who operated a business entitled 101 Things 2 Do, LLC, located at 1860

Park A venue, Bridgeport, Connecticut, and who resided in Bridgeport, Connecticut.

                                    COUNTS ONE TO THIRTEEN

       2.         That on or about the dates set forth below, in the District of Connecticut, the

defendant TORISE BAKER did willfully aid and assist in, and procure, counsel, and advise the

preparation and presentation to the Internal Revenue Service, of U.S. Individual Income Tax

Returns, Forms 1040, either individual or joint, for each taxpayer, whose identity is known to the

Grand Jury and who is identified by his or her initials or as Undercover Agent, and the calendar

years as specified below. The returns were false and fraudulent as to material matters, in that they

represented that the taxpayers were entitled under the provisions of the Internal Revenue laws to

claim deductions for items and in amounts specified below, whereas, as the defendant BAKER

then and there knew, the taxpayers were not entitled to claim deductions in the claimed amounts.
       Case 3:21-cr-00055-MPS Document 1 Filed 04/06/21 Page 2 of 6



         3.     The allegations in paragraphs one and two are incorporated by reference in each

of the thirteen counts below.
                                                 Calendar           Falsely             Amount
  C ount       Of£ense Date     T axpayer        T ax y ear          . d Items
                                                                  Claime                Cl aime
                                                                                            . d
   One        April 15, 2015        H.A.           2014     a. Unreimbursed             $1,585
                                                            employee business
                                                            expenses - parking fees,
                                                            tolls, and transportation

                                                            b. Unreimbursed             $2,698
                                                            employee expenses -
                                                            uniforms and protective
                                                            clothing

                                                            c. Gifts to Charity by      $2,615
                                                            cash/check

                                                            d. Gifts to Charity -       $4,500
                                                            Noncash Charitable
                                                            Contributions

                                                            e. Tax preparation fee      $450

   Two        April 29, 2015        S.S.            2014    a. Unreimbursed             $3,973
                                                            employee business
                                                            expenses - vehicle

                                                            b. Unreimbursed             $3,036
                                                            employee business
                                                            expenses - uniforms and
                                                            protective clothing

                                                            c. Tax preparation fee      $450

  Three       May 11, 2015          S.H.            2014    a. Unreimbursed             $2,810
                                                            employee business
                                                            expenses - parking fees,
                                                            tolls, and transportation

                                                            b. Unreimbursed             $2,145
                                                            employee business
                                                            expenses - uniforms and
                                                            protective clothing


                                                2
       Case 3:21-cr-00055-MPS Document 1 Filed 04/06/21 Page 3 of 6

                                        Calendar           Falsely             Amount
C ount     Offiense D ate   T axpayer   T ax y ear       Cl aime
                                                             . d Iterns            . d
                                                                               Cl aime
Four      April 15, 2016        H.A.      2015     a. Unreimbursed             $3,852
                                                   employee business
                                                   expenses - parking fees,
                                                   tolls, and transportation

                                                   b. Unreimbursed             $2,987
                                                   employee business
                                                   expenses - uniforms and
                                                   protective clothing

                                                   c. Gifts to Charity by      $3,087
                                                   cash/check

                                                   d. Tax preparation fee      $450

Five      April 15, 2016       R.D.         2015   a. Unreimbursed             $2,265
                                                   employee business
                                                   expenses - parking fees,
                                                   tolls, and transportation

                                                   b. Unreimbursed             $3,215
                                                   employee business
                                                   expenses - uniforms and
                                                   protective clothing

                                                   c. Gifts to Charity by      $3,524
                                                   cash/check

                                                   d. Tax preparation fee      $450

 Six      April 15, 2016       S.H.         2015   Unreimbursed employee       $3,826
                                                   business expenses -
                                                   uniforms and protective
                                                   clothing

Seven     April 15, 2016       R.R.         2015   Schedule C cleaning         $63,050
                                                   business expenses
                                                   including contract labor

Eight     April 15, 2016        S.S.        2015   a. Unreimbursed             $4,044
                                                   employee business
                                                   expenses - vehicle

                                                   b. Unreimbursed             $3,105
                                                   employee business
                                                   expenses - uniforms and

                                        3
    Case 3:21-cr-00055-MPS Document 1 Filed 04/06/21 Page 4 of 6

                                       Calendar            Falsely              Amount
C ount   Offiense D ate   Taxpayer     T ax y ear        Cl aime
                                                             . d Iterns         Cl.
                                                                                 anned
                                                    protective clothing

                                                    c. Gifts to Charity -       $2,000
                                                    Noncash Charitable
                                                    Contributions

                                                    d. Tax preparation fee      $450

Nine     April 17, 2016   Undercover       2015     a. Unreimbursed             $2,105
                            Agent                   employee business
                                                    expenses - parking fees,
                                                    tolls, and transportation

                                                    b. Unreimbursed             $2,660
                                                    employee expenses -
                                                    uniforms and protective
                                                    clothing

                                                    c. Gifts to Charity by      $1,020
                                                    cash/check

                                                    d. Gifts to Charity -       $4,500
                                                    Noncash Charitable
                                                    Contributions

 Ten     April 15, 2017      R.D.          2016     a. Unreimbursed             $4,662
                                                    employee business
                                                    expenses - parking fees,
                                                    tolls, and transportation

                                                    b. Unreimbursed             $3,026
                                                    employee business
                                                    expenses - uniforms and
                                                    protective clothing

                                                    c. Gifts to Charity by      $4,225
                                                    cash/check

                                                    d. Tax preparation fee      $450

Eleven   April 15, 2017      L.H.          2016     a. Unreimbursed             $5,418
                                                    employee business
                                                    expenses - parking fees,
                                                    tolls, and transportation



                                       4
      Case 3:21-cr-00055-MPS Document 1 Filed 04/06/21 Page 5 of 6

                                                Calendar            Falsely            Amount
  C ount                t
            Offiense D ae      T axpayer        T ax y ear            . d Items
                                                                  Cl aime              Cl aime
                                                                                           . d
                                                             b. Unreimbursed           $5,415
                                                             employee expenses -
                                                             uniforms and protective
                                                             clothing

                                                             c. Gifts to Charity by    $5,998
                                                             cash/check

                                                             d. Gifts to Charity -     $4,500
                                                             Noncash Charitable
                                                             Contributions

                                                             e. Schedule E             $1,245
                                                                Supplemental Income
                                                                and Loss - auto and
                                                                travel
                                                                    • repaus           $8,172
                                                                    • supplies         $4,524

 Twelve     April 15, 2017         S.H.             2016     a. Gifts to Charity by    $3,550
                                                             cash/check

                                                             b. Gifts to Charity -     $4,500
                                                             Noncash Charitable
                                                             Contributions

                                                             c. Tax preparation fee    $8,500

Thirteen    April 17, 2017         S.S.             2016     a. U nreimbursed          $4,959
                                                             employee business
                                                             expenses - vehicle

                                                             b. Gifts to Charity -     $2,000
                                                             Noncash Charitable
                                                             Contributions


       Each count in violation of Title 26, United States Code, Section 7206(2).

                                           COUNT FOURTEEN

       4.      The allegations in paragraph one are incorporated by reference.

       5.      During the calendar year 2015, the defendant TORISE BAKER had and received

gross income in excess of $13,250. By reason of such gross income, she was required by law,

                                                5
      Case 3:21-cr-00055-MPS Document 1 Filed 04/06/21 Page 6 of 6




following the close of the calendar year 2015 and on or before October 15, 2016, to make an

income tax return to the Internal Revenue Service Center, at Andover, Massachusetts, to a

person assigned to receive returns at the local office of the Internal Revenue Service at

Bridgeport, Connecticut, or to another Internal Revenue Sfrvice office permitted by the

Commissioner of Internal Revenue, stating specifically the items of her gross income and any

deductions and credits to which she was entitled. Well knowing and believing all of the

foregoing, the defendant BAKER did willfully fail, on or about October 15, 2016, in the District

of Connecticut and elsewhere, to make an income tax return.

       In violation of Title 26, United States Code, Section 7203.


                                             A TRUE BILL


                                                 /s/
                                             FOREPE

~Lt.f'~
ACTING UNITED STATES ATTORNEY




ASSISTANT UNITED STATES ATTORNEY




                                                6
